DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Response to Final Office Action Dated June 3, 2022, filed August 3, 2022 (“Reply”).  Applicant has amended Claims 1, 8, 9, 10, 11, 17, 18, and 20; and has canceled Claims 6 and 15.  No claims are added.  As amended, Claims 1-5, 7-14, and 16-20 are presented for examination.
In Office action mailed June 3, 2022 (“Office Action”):
Claims 1-7, 11-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kessler et al. (US 6,157,961 “Kessler”).
Claims 8-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Ramot (US 2021/0127181 A1 of Record).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Wollrath et al. (US 6,487,607 B1 “Wollrath”).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.


Response to Arguments
Applicant’s arguments (see Reply Pages 7-9) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kessler et al. (US 6,157,961 “Kessler”) in view of Ram et al. (US 11,228,792 B1 “Ram”).
In regards to Claim 1, Kessler teaches a computer-implemented method (generally shown in Figs. 6-9, as introduced in 8:32-39), comprising:
determining that a client stub function has been invoked with a first set of arguments in a first execution environment (client-side stub marshaling all arguments in accordance with operations of Fig. 6, as described in 8:40-9:13), wherein a first argument included in the first set of arguments has a first data type (client-side sub functions S1 having object type wombat, as described in 8:49-67), and wherein source code for a function associated with the client stub function indicates a parameter transformation between the first data type and a second data type (stub code responsible for converting between a specific language-level interface seen by application level software and the standard low-level communication interfaces provided by the network software, as described in 2:19-35; with further reference to stub code marshalling argument objects, as described in 8:51-9:7);
performing the parameter transformation on a first media item that is associated with the first argument to generate a second argument included in a second set of arguments (process of Fig. 7 including operations of Stub S2 unmarshaling arguments and determining the existence of Objects 80 and implementation at step 80, as described in 9:14-30), wherein the second argument has the second data type (server-side sub functions S2 fruitbat, as described in 9:45-55); and
invoking the function with the second set of arguments in a second execution environment (process of Fig. 7B including Server-side Stub S2 passing the call and arguments to the targeted Object Implementation 92, as described in 9:27-38; with further reference to the process of Fig. 8 to marshal object fruitbat, as described in 9:38-55).
However, Kessler does not explicitly demonstrate one or more media processing operations to be performed on a media item that include the parameter transformation.
In a similar field of invention, Ram teaches a method and system for transcoding multimedia content (Abstract).  In particular, Ram discloses one or more media processing operations to be performed on a media item that include the parameter transformation (operations of Dynamic Transcoder 116 for transcoding multimedia content into an appropriate format, as described in 5:16-51).
Both Kessler and Ram teach similar techniques for the conversion of data objects from one format to another.  Ram further provides a known technique for processing a media item including a parameter transformation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data object conversion technique of Kessler to include the media item parameter transformation of Ram in order to accommodate a large number of devices and device types (as Ram suggest in 1:14-42). 
In regards to Claim 2, the combination of Kessler and Ram teaches the computer-implemented method of claim 1, further comprising performing one or more operations on a first item that is associated with a third argument included in the second set of arguments to modify a fourth argument included in the first set of arguments, wherein the third argument has a second data type and the fourth argument has a fourth data type (Kessler: process of Fig. 7A including a determination of any more arguments to unmarshal at set 88, as described in 9:8-37 and in response to the processing of more arguments to marshal at set 68 of Fig. 6, as described in 8:40-9:8).
In regards to Claim 3, the combination of Kessler and Ram teaches the computer-implemented method of claim 2, wherein the first argument is associated with an input parameter, and the third argument is associated with an output reference parameter (Kessler: each object has an object type, as describe in 1:54-65, 5:55-66).
In regards to Claim 4, the combination of Kessler and Ram teaches the computer-implemented method of claim 1, wherein determining that the client stub function has been invoked comprises determining that an input queue associated with the function includes an invocation instruction that specifies the first set of arguments (Kessler: marshalling of arguments following invoke_preamble at step 58 and processing any arguments at step 60 of Fig. 6, as described in 8:51-67).
In regards to Claim 5, the combination of Kessler and Ram teaches the computer-implemented method of claim 1, wherein the first execution environment comprises a workflow execution environment (Kessler: Operating System 36 of Fig. 5, as described in 7:1-15).
In regards to Claim 7, the combination of Kessler and Ram teaches the computer-implemented method of claim 1, wherein a function runner application executing in the second execution environment invokes the function with the second set of arguments (Kessler: Server Application 24 receiving data passed from Server-side Stub 22, as described in 7:1-15).

In regards to Claim 11, Kessler teaches one or more non-transitory computer readable media including instructions (Applications 12 and 24, as introduced in 6:50-67; with further reference to Computer Memory 170 and 172, as introduced in 4:56-5:9) that, when executed by one or more processors (processors, as described in 5:10-26), cause the one or more processors to perform the steps of:
determining that a client stub function has been invoked with a first set of arguments in a first execution environment (client-side stub marshaling all arguments in accordance with operations of Fig. 6, as described in 8:40-9:13), wherein a first argument included in the first set of arguments has a first data type (client-side sub functions S1 having object type wombat, as described in 8:49-67), and wherein source code for a function associated with the client stub function indicates a parameter transformation between the first data type and a second data type (stub code responsible for converting between a specific language-level interface seen by application level software and the standard low-level communication interfaces provided by the network software, as described in 2:19-35; with further reference to stub code marshalling argument objects, as described in 8:51-9:7);
performing the parameter transformation on a first media item that is associated with the first argument to generate a second argument included in a second set of arguments (process of Fig. 7 including operations of Stub S2 unmarshaling arguments and determining the existence of Objects 80 and implementation at step 80, as described in 9:14-30), wherein the second argument has the second data type (server-side sub functions S2 fruitbat, as described in 9:45-55); and
invoking the function with the second set of arguments in a second execution environment (process of Fig. 7B including Server-side Stub S2 passing the call and arguments to the targeted Object Implementation 92, as described in 9:27-38; with further reference to the process of Fig. 8 to marshal object fruitbat, as described in 9:38-55).
However, Kessler does not explicitly demonstrate one or more media processing operations to be performed on a media item that include the parameter transformation.
In a similar field of invention, Ram teaches a method and system for transcoding multimedia content (Abstract).  In particular, Ram discloses one or more media processing operations to be performed on a media item that include the parameter transformation (operations of Dynamic Transcoder 116 for transcoding multimedia content into an appropriate format, as described in 5:16-51).
Both Kessler and Ram teach similar techniques for the conversion of data objects from one format to another.  Ram further provides a known technique for processing a media item including a parameter transformation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data object conversion technique of Kessler to include the media item parameter transformation of Ram in order to accommodate a large number of devices and device types (as Ram suggest in 1:14-42).
In regards to Claim 12, the combination of Kessler and Ram teaches the one or more non-transitory computer readable media of claim 11, further comprising performing one or more operations on a first item that is associated with a third argument included in the second set of arguments to modify a fourth argument included in the first set of arguments, wherein the third argument has a second data type and the fourth argument has a fourth data type (Kessler: process of Fig. 7A including a determination of any more arguments to unmarshal at set 88, as described in 9:8-37 and in response to the processing of more arguments to marshal at set 68 of Fig. 6, as described in 8:40-9:8).
In regards to Claim 13, the combination of Kessler and Ram teaches the one or more non-transitory computer readable media of claim 11, further comprising performing one or more deserialization operations on an invocation instruction included in an input queue associated with the function to determine the first set of arguments (Kessler: process of Fig. 7 including operations of Stub S2 unmarshaling arguments and determining the existence of Objects 80 and implementation at step 80, as described in 9:14-30).
In regards to Claim 14, the combination of Kessler and Ram teaches the one or more non-transitory computer readable media of claim 11, wherein the first execution environment comprises a workflow execution environment (Kessler: Operating System 36 of Fig. 5, as described in 7:1-15).
In regards to Claim 19, the combination of Kessler and Ram teaches the one or more non-transitory computer readable media of claim 11, further comprising adding a third argument included in the first set of arguments to the second set of arguments while retaining a data type of the third argument (Kessler: let stub marshal the argument at step 66 following a determination if the argument is an object at step 62 of Fig. 6, as described in 8:60-9:7).

In regards to Claim 20, Kessler teaches a system (generally shown in Fig. 2, as introduced in 4:56-5:9) comprising:
one or more memories storing instructions (Computer Memory 170 and 172, as introduced in 4:56-5:9; with further reference to Applications 12 and 24, as introduced in 6:50-67); and
one or more processors that are coupled to the one or more memories (processors, as described in 5:10-26) and, when executing the instructions, are configured to:
determine that a client stub function has been invoked with a first set of arguments in a first execution environment (client-side stub marshaling all arguments in accordance with operations of Fig. 6, as described in 8:40-9:13), wherein a first argument included in the first set of arguments has a first data type (client-side sub functions S1 having object type wombat, as described in 8:49-67), and wherein source code for a function associated with the client stub function indicates a parameter transformation between the first data type and a second data type (stub code responsible for converting between a specific language-level interface seen by application level software and the standard low-level communication interfaces provided by the network software, as described in 2:19-35; with further reference to stub code marshalling argument objects, as described in 8:51-9:7);
perform the parameter transformation on a first media item that is associated with the first argument to generate a second argument included in a second set of arguments (process of Fig. 7 including operations of Stub S2 unmarshaling arguments and determining the existence of Objects 80 and implementation at step 80, as described in 9:14-30), wherein the second argument has the second data type (server-side sub functions S2 fruitbat, as described in 9:45-55); and
invoke the function with the second set of arguments in a second execution environment (process of Fig. 7B including Server-side Stub S2 passing the call and arguments to the targeted Object Implementation 92, as described in 9:27-38; with further reference to the process of Fig. 8 to marshal object fruitbat, as described in 9:38-55).
However, Kessler does not explicitly demonstrate one or more media processing operations to be performed on a media item that include the parameter transformation.
In a similar field of invention, Ram teaches a method and system for transcoding multimedia content (Abstract).  In particular, Ram discloses one or more media processing operations to be performed on a media item that include the parameter transformation (operations of Dynamic Transcoder 116 for transcoding multimedia content into an appropriate format, as described in 5:16-51).
Both Kessler and Ram teach similar techniques for the conversion of data objects from one format to another.  Ram further provides a known technique for processing a media item including a parameter transformation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data object conversion technique of Kessler to include the media item parameter transformation of Ram in order to accommodate a large number of devices and device types (as Ram suggest in 1:14-42).


Claims 8-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kessler and Ram in view of Ramot (US 2021/0127181 A1 of Record).
In regards to Claim 8, the combination of Kessler and Ram teaches the computer-implemented method of claim 1, but does not describe the technique in sufficient detail as to demonstrate wherein the first argument specifies a uniform resource locator (URL) for the first media item, and the one or more media processing operations comprise:
performing one or more network mount operations on the first media item to generate a mounted media item; and
setting the second argument to specify a local path for the mounted media item.
In a similar field of invention, Ramot teaches a method and system for remote method invocation (Abstract).  Ramot further discloses:
wherein the first argument specifies a uniform resource locator (URL) for the first media item (System 300 including Markup 305 describing the structure and content of a video, as described in [0064]; with further reference to manifest including URLs, as described in [0059]), and performing the one or more media processing operations comprises:
performing one or more network mount operations on the first media item to generate a mounted media item (the markup is generated in a content editor and is mounted to the server, as described in [0015,0071]); and
setting the second argument to specify a local path for the mounted media item (newly constructed URL leads to a new segment, as described in [0059]).
Both Kessler and Ramot teach similar techniques for remote invocation of requested objects.  Ramot further discloses a known technique of remote invocation of media objects using a manifest file.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the remote invocation technique of Kessler to include the URL path mounting technique of Ramot in order to provide a means for dynamic real-time product placement (as Ramot suggest in [0007]).
In regards to Claim 9, the combination of Kessler and Ram teaches the computer-implemented method of claim 1, wherein the first media item comprises a video file that is associated with one or more processing directions, and the one or more media processing operations comprise:
determining a sequence of one or more video frames that is included in the video file based on the one or more processing directions; and
setting the second argument to specify the sequence of one or more video frames.
In a similar field of invention, Ramot teaches a method and system for remote method invocation (Abstract).  Ramot further discloses:
wherein the first media item comprises a video file that is associated with one or more processing directions (content including video, as described in [0026]), and performing the one or more media processing operations comprise:
determining a sequence of one or more video frames that is included in the video file based on the one or more processing directions (markup defining a placement of at least one element in a predefined segment of the video and at least one range regarding the placement, as described in [0016,0072]); and
setting the second argument to specify the sequence of one or more video frames (Modifier 310 generates variables of Expressions 315, as described in [0065]).
Both Kessler and Ramot teach similar techniques for remote invocation of requested objects.  Ramot further discloses a known technique of remote invocation of media objects using a manifest file.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the remote invocation technique of Kessler to include the URL path mounting technique of Ramot in order to provide a means for dynamic real-time product placement (as Ramot suggest in [0007]).
In regards to Claim 10, the combination of Kessler and Ram teaches the computer-implemented method of claim 1, but does not explicitly demonstrate wherein the first media item comprises an audio file, and the one or more media processing operations comprise:
determining one or more component channels of audio that are included in the audio file; and
setting the second argument to specify the one or more component channels.
In a similar field of invention, Ramot teaches a method and system for remote method invocation (Abstract).  Ramot further discloses:
wherein the first media item comprises an audio file (content including audio, as described in [0027]), and the one or more media processing operations comprise:
determining one or more component channels of audio that are included in the audio file (markup defining a placement of at least one element in a predefined segment of the video and at least one range regarding the placement, as described in [0016,0072]); and
setting the second argument to specify the one or more component channels (Modifier 310 generates variables of Expressions 315, as described in [0065]).
Both Kessler and Ramot teach similar techniques for remote invocation of requested objects.  Ramot further discloses a known technique of remote invocation of media objects using a manifest file.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the remote invocation technique of Kessler to include the URL path mounting technique of Ramot in order to provide a means for dynamic real-time product placement (as Ramot suggest in [0007]).

In regards to Claim 17, the combination of Kessler and Ram teaches the one or more non-transitory computer readable media of claim 11, but does not explicitly demonstrate wherein the first argument specifies a uniform resource locator (URL) for the first media item, and the one or more media processing operations comprise:
performing one or more network mount operations on the first media item to generate a mounted media item; and
setting the second argument to specify a local path for the mounted media item.
In a similar field of invention, Ramot teaches a method and system for remote method invocation (Abstract).  Ramot further discloses:
wherein the first argument specifies a uniform resource locator (URL) for the first media item (System 300 including Markup 305 describing the structure and content of a video, as described in [0064]; with further reference to manifest including URLs, as described in [0059]), and the one or more media processing operations comprise:
performing one or more network mount operations on the first media item to generate a mounted media item (the markup is generated in a content editor and is mounted to the server, as described in [0015,0071]); and
setting the second argument to specify a local path for the mounted media item (newly constructed URL leads to a new segment, as described in [0059]).
Both Kessler and Ramot teach similar techniques for remote invocation of requested objects.  Ramot further discloses a known technique of remote invocation of media objects using a manifest file.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the remote invocation technique of Kessler to include the URL path mounting technique of Ramot in order to provide a means for dynamic real-time product placement (as Ramot suggest in [0007]).
In regards to Claim 18, the combination of Kessler and Ram teaches the one or more non-transitory computer readable media of claim 11, but does not explicitly demonstrate wherein the first media item comprises a video file that is associated with one or more processing directions, and the one or more media processing operations comprise:
determining a sequence of one or more video frames that is included in the video file based on the one or more processing directions; and
setting the second argument to specify the sequence of one or more video frames.
In a similar field of invention, Ramot teaches a method and system for remote method invocation (Abstract).  Ramot further discloses:
wherein the first media item comprises a video file that is associated with one or more processing directions (content including video, as described in [0026]), and the one or more media processing operations comprise:
determining a sequence of one or more video frames that is included in the video file based on the one or more processing directions (markup defining a placement of at least one element in a predefined segment of the video and at least one range regarding the placement, as described in [0016,0072]); and
setting the second argument to specify the sequence of one or more video frames (Modifier 310 generates variables of Expressions 315, as described in [0065]).
Both Kessler and Ramot teach similar techniques for remote invocation of requested objects.  Ramot further discloses a known technique of remote invocation of media objects using a manifest file.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the remote invocation technique of Kessler to include the URL path mounting technique of Ramot in order to provide a means for dynamic real-time product placement (as Ramot suggest in [0007]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kessler and Ram in view of Wollrath et al. (US 6,487,607 B1 “Wollrath”)
In regards to Claim 16, the combination of Kessler and Ram teaches the one or more non-transitory computer readable media of claim 11, but does not explicitly demonstrate wherein the second execution environment comprises a Java virtual machine (JVM).
In a similar field of invention, Wollrath teaches a method and system for remote method invocation (Abstract).  Wollrath further discloses wherein the second execution environment comprises a Java virtual machine (JVM) (JVM 520 of Fig. 5, as described in 8:36-63).
	Both Kessler and Wollrath teach similar techniques for remote invocation of requested objects.  Wollrath further discloses a known technique of remote invocation of media objects using a manifest file.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the remote invocation technique of Kessler to include the JVM of Wollrath in order to support platform independence (as Wollrath suggest in 8:64-9:6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426